                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 17-cv-61378-BLOOM/Valle

INTERIM HEALTHCARE INC.,

       Plaintiff,

v.

HEALTH CARE@HOME, LLC and
STEVEN COHN,

      Defendants.
__________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Plaintiff’s Verified Motion for Attorneys’ Fees,

Costs, and Expenses, ECF No. [187] (the “Motion”). The Court previously referred the Motion to

Magistrate Judge Alicia O. Valle. ECF No. [188]. On November 27, 2019, Judge Valle issued a

Report and Recommendations recommending that the Motion be granted in part and denied in

part. ECF No. [193] (the “R&R”). The recommendation reflects reductions in certain of the hourly

rates requested and the number of hours expended, which Judge Valle concluded is warranted in

this case. Ultimately, Judge Valle recommends that Plaintiff be awarded $488,838.15 in attorneys’

fees and $46,066.71 in costs, for a total award of $534,904.86.

       The R&R advised that “[w]ithin fourteen days after being served with a copy of this Report

and Recommendation, any party may serve and file written objections to any of the above findings

and recommendations as provided by the Local Rules for this district.” ECF No. [193] at 15. To

date, neither party has filed objections, nor have they sought additional time in which to do so.

Nonetheless, the Court has reviewed the Motion and the record, has conducted a de novo review
                                                            Case No. 17-cv-61378-BLOOM/Valle


of Judge Valle’s R&R in light of the Objections, and is otherwise fully advised in the premises.

Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)).

        Upon review, the Court finds Judge Valle’s R&R to be well-reasoned and correct. The

Court agrees with the analysis in the R&R and concludes that Plaintiff’s Motion should be granted

in part for the reasons set forth therein.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Valle’s R&R, ECF No. [193], is ADOPTED.

             2. The Motion, ECF No. [187], is GRANTED IN PART AND DENIED IN PART.

             3. Plaintiff is awarded a total of $534,904.86, comprised of $488,838.15 in attorneys’

                fees, and $46,066.71 in costs.

             4. This case shall remain CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 12, 2019.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record




                                                 2
